Citation Nr: 0514412	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as emphysema and claimed to 
have resulted from exposure to paint chips, rust, fumes from 
painting products, and/or asbestos during service.  

2.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  


FINDING OF FACT

There is no competent evidence linking a current disability 
associated with a respiratory disorder to in-service exposure 
to asbestos, paint chips, rust, paint fumes, or other toxins, 
or to any in-service symptomatology or pathology.


CONCLUSIONS OF LAW

1.  Neither COPD nor emphysema was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a June 2002 letter, the RO advised the veteran of the 
substance of the VCAA as generally pertinent to his claims.  
In addition, the veteran was advised, by virtue of a detailed 
May 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the May 2003 
SOC issued by the RO clarified what evidence would be 
required to establish service connection for the respiratory 
disorders claimed by the veteran to have been related to 
service.  Further, the claims file reflects that the May 2003 
SOC contained the new duty-to-assist regulation codified at 
38 C.F.R. §§ 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Moreover, all the above notice 
documents need to be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The service medical records, including the separation 
examination, are negative for any respiratory disorders.  The 
reports from the separation examination document that a chest 
X-ray conducted at that time was negative.  A January 1950 
chest X-ray was also negative.  The service medical records 
do reflect treatment for dermatitis in January, February, and 
March 1950 associated with contact with paint.  

The first post-service evidence of a respiratory disorder or 
symptoms is dated from the mid 1980s.  Reports from a chest 
X-ray dated in April 1986 reflect evidence of obstructive 
airway disease and a lingular infiltrate, and reports from an 
examination by a private physician conducted in that month 
showed the veteran reporting that he had been in good health 
until approximately one week prior to that examination.  No 
respiratory problems prior to that time were reported by the 
veteran, and it was indicated that the veteran had smoked 1 
to 2 packs of cigarettes per day for 35 years prior to 
quitting approximately five years prior to the examination.  
Private clinical records beginning in the late 1980s refer to 
treatment for asthma, and private treatment records dated 
from the early 1990s refer to treatment for COPD.  An August 
1997 statement from a private physician indicated that the 
veteran had been "carrying" a diagnosis of emphysema for 15 
years, which would place its initial onset in the early 
1980s.  

A March 2001 statement from a private physician indicated 
that the veteran was a person who had severe emphysema and 
hypoxemia, and who smoked three packs of cigarettes a day for 
20 years until he quit in 1972.  It was noted the veteran 
required long-term home oxygen therapy.  This physician also 
completed a statement in July 2002 in which he indicated that 
the veteran had severe emphysema secondary to a history of 
smoking.  

In his May 2002 claim form, as well as in an October 2002 
statement in support of his claim, the veteran described his 
duties in the Navy when he worked on ship maintenance.  He 
said he would power-chip, wire-brush, and re-paint the voids 
and outside surfaces of the ship, being exposed to paint 
chips and rust in the air, as well as fumes from paint and 
interior coatings such as zinc chromate.

An October 2002 VA examination resulted in adiagnostic 
impression of COPD.  The physician who conducted this 
examination stated that the claims file had been reviewed.  
This history contained therein, according to this examiner, 
revealed well-documented pulmonary emphysema, although the 
examiner noted that the veteran's first pulmonologist 
indicated that there was an asthmatic component to his 
condition in the "early years."  The examiner noted that 
the veteran "did not have any documented respiratory 
problems in the service and he said [as such]."  The veteran 
did tell the examiner that it was his belief that he had 
developed emphysema as a result of contact with paint chips 
and painting agents during service.  The veteran told the VA 
examiner that he began experiencing shortness of breath in 
1987.  Following that clinical examination, the VA physician 
stated "[i]t is the opinion of his doctors and of this 
examiner that [the veteran's COPD] is secondary to smoking 
and not to toxic exposure in the service." 

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Review of the claims file reveals statements from the veteran 
contending that he developed a respiratory disorder as a 
result of exposure to asbestos during his service aboard the 
U.S.S. Prairie, the U.S.S. Piedmont,and the U.S.S. Frank 
Knox.  There is no statute specifically dealing with asbestos 
and service connection for asbestos-related diseases, nor has 
the Secretary promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Jan. 31, 1997).  Also, a precedent opinion by 
VA's Office of General Counsel has discussed the development 
of asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols, using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Manual 
M21-1, Part VI, para. 7.21(b)(2) (Jan. 31, 1997).  An 
asbestos-related disease could develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have made specific reference 
to the DVB Circular and discussed the RO's compliance with 
the Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  Manual M21-1, Part 
VI, para. 7.21(d)(1) (Jan. 31, 1997).

In this case, the record shows that the RO complied with the 
required procedures.  The RO sent the veteran a letter in 
October 2002 requesting specific details as to his asserted 
in-service asbestos exposure, and he provided written 
information in response in October 2002.  As such, and in 
light of the lack of any medical evidence suggesting that the 
veteran has a current respiratory disorder as a result of 
exposure to asbestos during service, the Board finds that VA 
has satisfied its specific duty to assist a claimant in an 
asbestos-related claim in the instant case.  

With regard to the veteran's contention that he was exposed 
to asbestos during service, the Board finds that his 
contentions regarding in-service exposure to asbestos are 
plausible.  Service medical records document service aboard 
at least two of the Naval vessels to which the veteran has 
made reference, to the extent that they reflect treatment in 
the sick bay aboard the U.S.S. Frank Knox and the U.S.S. 
Prairie, and there is no evidence contradicting the veteran's 
assertions as to his service assignments.  Although there is 
nothing in the veteran's service records to document his 
description of asbestos exposure in service, his assertions 
of exposure to asbestos aboard Naval vessels may be 
consistent with his service duty.  Thus, the Board will 
assume, for the purpose of the present decision, that the 
veteran was exposed to asbestos during service..  See McGinty 
v. Brown, supra.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See Manual M21-1, Part VI, 7.21(a)(1).  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Thus, the issue in the case is whether there is any competent 
evidence showing that the veteran has a respiratory disorder 
which can be related to his asbestos exposure, or exposure to 
other toxic substances such as paint chips, paint fumes, rust 
dust, chromate primers, etc, during service.  The record, as 
set forth above in the previous section, reveals no such 
evidence.  In fact, the only medical opinion of record 
specifically addressing the matter of the relationship 
between a current respiratory disorder and service, the 
opinion following the October 2002 VA examination, expressly 
found that there was no relationship between the respiratory 
disorder shown at that time and service.  Instead, the 
veteran's respiratory problems were specifically attributed 
to smoking.  That opinion was specifically documented to have 
followed a review of the clinical history contained in the 
claims file, and is well supported by the fact that the 
pertinent history contained therein reveals silent service 
records; no evidence of respiratory symptoms or treatment 
until some 30 or 35 years after service; a long history of 
smoking; and the lack of any other competent evidence linking 
a current pulmonary disorder to service.  
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
his current respiratory disorder(s) are related to exposure 
to asbestos, paint fumes, and/or other toxic agents during 
his military experience.  However, he is not deemed competent 
to present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record, in particular 
the opinion following the October 2002 VA examination.  As 
such, the claims must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for COPD, claimed as 
emphysema and claimed to have resulted from exposure to paint 
chips, rust, fumes from painting products, and/or asbestos 
during service, is denied. 

Entitlement to service connection for asbestosis is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


